                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                             Case No. 18cr4948-BGS-2

                                          Plaintiff,
                        vs.
                                                             JUDGMENT OF DISMISSAL
Elizabeth Sierra-Grez (2),
                                                                                 FILED
                                        Defendant.                                 FEB 2 0 2020
                                                                             CLERK US lJISTRICT COURT
                                                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                          BY                      DEPUTY

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Superseding Information:
      8:1325(a)(1) - Improper Attempted Entry by an Alien (Misdemeanor)




 Dated: 2/20/2020
                                                        Hon. Bernard G. Skomal
                                                        United States District Judge
